Matter of Shui Yuk Mak Chin (2017 NY Slip Op 06079)





Matter of Shui Yuk Mak Chin


2017 NY Slip Op 06079


Decided on August 9, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2015-01377

[*1]In the Matter of Shui Yuk Mak Chin, also known as Shui Yuk Mak, also known as Shui Mak, also known as Mak Shui Yuk, deceased. Jade Joan Hon, respondent; Tin Yat Chin, appellant. (File No. 3557/13)


Tin Yat Chin, Brooklyn, NY, appellant pro se.
Augustine & Eberle LLP, New York, NY (Mark J. Eberle of counsel), for respondent.

DECISION & ORDER
In a contested probate proceeding, the objectant appeals, as limited by his brief, from so much of a decree of the Surrogate's Court, Queens County (Kelly, S.), dated March 10, 2015, as, upon an order of the same court dated January 22, 2015, granting the petitioner's motion for summary judgment dismissing the objections to probate, admitted the last will and testament of the decedent to probate.
ORDERED that the notice of appeal from the order dated January 22, 2015, is deemed to be a premature notice of appeal from the decree (see CPLR 5520[c]); and it is further,
ORDERED that the decree is affirmed insofar as appealed from, with costs.
The petitioner made a prima facie showing of entitlement to judgment as a matter of law dismissing the objections to the probate of the decedent's will by demonstrating that the will was duly executed, the decedent had testamentary capacity, and no undue influence or fraud was exercised on the decedent (see Matter of Capuano, 93 AD3d 666, 668; Matter of Englehardt, 88 AD3d 997; Matter of Klingman, 60 AD3d 949, 950; Matter of Moskoff, 41 AD3d 481, 482). In opposition, the objectant failed to raise a triable issue of fact (see Matter of West, 147 AD3d 592, 593; Matter of Mele, 113 AD3d 858, 860-861; Matter of DiDomenico, 101 AD3d 998, 1000; Matter of Zirinsky, 43 AD3d 946, 948).
The objectant's contention that a bequest in the will to the objectant's former wife should be invalidated was properly rejected by the Surrogate's Court (see EPTL 3-4.1[a]; Matter of Coffed, 46 NY2d 514, 519; Matter of North, 32 AD2d 862, 863).
Accordingly, the Surrogate's Court properly granted the petitioner's motion for summary judgment.
MASTRO, J.P., DILLON, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court